082710
AMENDMENT TO
AGREEMENT OF LEASE


This Amendment to Agreement of Lease ("Agreement") is made effective as of the
date the last of the parties executes this Agreement (the "Effective Date") by
and among PENNINGTON PARTNERS, LLC, a Maryland limited liability company
("Landlord") and NEW GENERATION BIOFUELS HOLDINGS, INC., a Florida corporation
("Tenant").
 
RECITALS
 
A.           Landlord and Tenant entered into a Lease effective September 12,
2008 (the "Lease") pursuant to which Landlord leased to Tenant certain premises
in Baltimore City, Maryland.
 
B.           Landlord is the exclusive provider of terminaling services on
Landlord's Property.  On or about the Effective Date, Tenant and Landlord have
agreed to terminate that certain Terminaling Services Agreement dated September
12, 2008 between Atlantic Terminalling Services, LLC (“Atlantic”) and Tenant
(the "Terminaling Services Agreement"), which was previously assigned by
Atlantic to Landlord.  Such termination shall be accomplished in the form of the
Termination Agreement attached hereto as Exhibit A.
 
C.           Tenant has defaulted in its obligations under the Lease, including
the failure to make the payments of Rent (and associated late charges and
interest) it is required to make pursuant to the Lease (the "Existing
Defaults").
 
D.           Landlord and Tenant have agreed to amend the Lease as set forth
herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the agreement set forth herein and other
good and valuable consideration, the sufficiency of which is acknowledged, the
parties agree as follows:
 
1.           The foregoing recitals are incorporated herein by
reference.  Capitalized and defined terms used in this Agreement shall have the
same meanings as those ascribed to them in the Lease unless the context clearly
requires otherwise.  In the event that the terms of this Agreement conflict with
the terms of the Lease, the terms of this Agreement shall control.
 
2.           Effective as of August 1, 2010, the Base Rent due under Section 3.1
shall be reduced to $25,000.00 per month for the remainder of the Initial
Term.  Commencing with the first Rental Year of the first properly exercised
Renewal Term, and for each Rental Year thereafter, the Base Rent shall be
increased to an amount equal to the monthly Base Rent payable during the then
immediately preceding Rental Year increased by three percent (3%).
 
3.           Effective as of August 1, 2010, Sections 3.4 and 11.2 through 11.6
inclusive of the Lease are hereby deleted, it being the intention that as of
such date Tenant shall no longer be responsible for Taxes or Tenant’s CAC Share.

 
1

--------------------------------------------------------------------------------

 

4.           On the Effective Date of this Agreement, Tenant agrees to pay and
deliver to Landlord, and Landlord agrees to accept the following from Tenant in
full satisfaction of the Existing Defaults:
 
 
(i.)
Tenant shall pay to Landlord the sum of $40,000.00 as Rent for the month of
July, 2010;

 
 
(ii.)
Tenant shall pay Base Rent in advance for the period that begins on August 1,
2010 and ends on November 30, 2010 in the amount of $100,000.00;

 
 
(iii.)
Tenant shall pay to Landlord the sum of $150,000.00 in cash; and

 
 
(iv.)
Tenant shall issue to Landlord 300,000 shares of unregistered common stock
pursuant to an exemption from Registration under Section 4(2) of the Securities
Act of 1933 and Regulation D promulgated thereunder.  Such shares shall be
subject to restrictions under Rule 144 of the Securities Act of 1933, as
amended.

 
5.           Landlord represents and warrants that it is an "accredited
investor" as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act of 1933, as amended.
 
6.           The parties agree that as of the Effective Date of this Agreement,
the Premises shall no longer include the large tanks located on Pennington
Avenue, known as Tank Number T200, T201,T202, T203 and T204 (the "Tanks") and,
from and after the Effective Date, Tenant shall no longer (i) be responsible for
any personal property taxes related to the Tanks, (ii) have any responsibility
for the repair, maintenance, or replacement of the Tanks, or (iii) maintain any
insurance related to such tanks.  Notwithstanding the foregoing, the Premises
shall continue to include Tank Number T108.  Exhibit A-2 attached to the Lease
hereby is replaced with Exhibit A-2 attached to this Amendment.
 
7.           Landlord agrees to cooperate in good faith with Tenant and not to
unreasonably withhold, condition or delay its consent (in accordance with
Section 6.2 of the Lease) to Tenant's plans to alter the Premises to facilitate
truck traffic flow at the Premises.
 
8.           The following amendments to the Lease are made relating to
Terminaling Services:
 
A.           Subsection (v) of the second sentence of Section 1.1 is hereby
amended to remove the reference to the Terminaling Services Agreement so that it
reads as follows:
 
"the right to the use in common with Landlord and other tenants on Landlord's
Property of the roadways, the dock labeled as "Shared Dock Access" on Exhibit
A-2, rail tracks reasonably identified by Landlord for use in common, pipe
racks, interconnections and other common areas of Landlord's Property, for
purpose of ingress and egress to and from the Premises, including ingress and
egress to said docks and rail tracks and to Aspen Street and any other street
that abuts Landlord's Property."

 
2

--------------------------------------------------------------------------------

 

B.           Article IV of the Lease relating to Terminaling Services is hereby
deleted.
 
C.           Subsection (1) of Article VII, Section 7.2 is hereby amended to
read:
 
"Fire and extended coverage insurance, including riders for sprinkler damage,
water damage, vandalism and malicious mischief, covering those insurable
facilities located on Landlord's Property that are being used by Tenant against
loss or damage by fire and against loss or damage by other risks now or
hereafter embraced by "All Risk Replacement Cost" insurance, in amounts equal to
the full replacement cost thereof (exclusive of the costs of excavation or
foundations)."
 
9.           Landlord and Tenant make the following new agreements related to
Terminaling Facilities:
 
(1)           Terminaling Facilities.  Landlord represents and warrants to
Tenant as follows with respect to the terminaling facilities located on the
Landlord's Property (collectively, the "Terminaling Facilities"):
 
(a)           Rail Facilities.  Landlord agrees to use commercially reasonable
efforts to enter into the Private Sidetrack Agreement with CSX in the form
attached hereto and made a part hereof as Exhibit C (the “Sidetrack Agreement”)
within five (5) business days after the Effective Date of this
Agreement.  Within ninety (90) days after the Sidetrack Agreement is executed by
CSX and Landlord, Landlord and Tenant shall negotiate in good faith and use
commercially reasonable efforts to agree upon an allocation of the costs to
repair and restore the existing rails on the Sidetrack (as hereinafter
defined).  If Landlord and Tenant agree upon an allocation of the costs to
repair and restore the existing rails on the Sidetrack, then within sixty (60)
days after an agreement is reached, Landlord will provide Tenant use in common
with Landlord and other tenants on Landlord’s Property of the private rail
sidetrack described on Exhibit B attached hereto and made a part hereof (the
"Sidetrack"), containing approximately 260 feet of rail line, that has access to
the CSX rail line that runs through Landlord’s Property.  Tenant acknowledges
that Landlord shall have the right at a later time to extend the Sidetrack, at
Landlord’s expense.  Landlord agrees that Landlord and the other tenants shall
use the Sidetrack in a commercially reasonable manner and will cooperate with
Tenant to ensure that Tenant’s business is not unreasonably disrupted (as
determined by Tenant) by Landlord’s and other tenants’ use of the Sidetrack.  On
the Sidetrack, Tenant will be provided a location for Tenant’s exclusive use at
the terminal that is directly adjacent to the Premises and parallel to the CSX
main rail line to place five (5) tank cars (not to exceed 260 feet) at a time
for loading and unloading, provided that (a) the use of the exclusive use area
by Tenant shall at all times be subject to the terms of the Sidetrack Agreement
and applicable federal, state and local laws, ordinances and regulations, and
(b) Tenant acknowledges that Landlord will be able to temporarily move all rail
cars of Tenant to allow Landlord and other tenants access to the remainder of
the Sidetrack, now or hereafter existing.  Notwithstanding the foregoing, all of
Landlord’s and Tenant’s obligations under this Section 9(1)(a) shall be
conditioned upon CSX and Landlord entering into the Sidetrack Agreement and
Landlord and Tenant agreeing upon an allocations of the costs to repair and
restore the existing rails on the Sidetrack.

 
3

--------------------------------------------------------------------------------

 

(b)           Dockside Facilities.  Tenant will be provided with access to
dockside facilities consisting of two barge docks located along the south end of
the terminal.  Docks shall be staffed by Landlord.  To the extent that Tenant
utilizes such dockside facilities, Landlord and Tenant will work in good faith
to load and unload products from vessels and Tenant will pay Landlord $.02 for
each gallon loaded or unloaded.  Loading speeds shall depend on pump/pipe
sizing.  Landlord shall not be responsible for any loss, damage, demurrage, or
expense due to delay in loading or unloading of Tenant’s commodities.  Landlord
may require Tenant and any third parties to execute Landlord’s reasonable access
agreement prior to use of the dock facilities.


(2)           Rail Cars.  All of Landlord’s and Tenant’s obligations under this
Section 9(2) shall be conditioned upon CSX and Landlord entering into the
Sidetrack Agreement and Landlord and Tenant agreeing upon an allocations of the
costs to repair and restore the existing rails on the Sidetrack as described in
Section 9(1)(a). Landlord agrees to provide to Tenant access to the Sidetrack on
a 24-hour - 7 day a week basis, provided that Landlord’s obligations hereunder
are conditioned upon CSX entering into the Sidetrack Agreement. All scheduling
of Tenant’s rail cars shall be handled by Tenant.  Tenant will (i) notify CSX
and Landlord that it is ready to take delivery of Tenant’s rail cars, and (ii)
cooperate with Landlord to insure that Landlord and other tenants on Landlord’s
Property have access to the Sidetrack on a 24 hour – 7 day a week basis for
purposes of loading and unloading rail cars (subject to the requirement that
Landlord and the other tenants use the Sidetrack in a commercially reasonable
manner and cooperate with Tenant to ensure that Tenant’s business is not
unreasonably disrupted).  All activities of Tenant on the Sidetrack shall at all
times be in compliance with the terms and conditions of the Sidetrack Agreement,
and applicable federal, state and local laws, ordinances and regulations. To the
extent rail cars or locomotives are used exclusively by Tenant, Tenant shall
directly pay for or, if paid by Landlord, reimburse Landlord as Additional Rent
promptly for, any charges (including but not limited to fuel and maintenance
expenses) assessed by any railroad serving Landlord’s Property against rail cars
or locomotives used by Tenant, whether invoiced directly to the Tenant or
invoiced to Landlord.  Notwithstanding the foregoing sentence, Tenant shall not
bill out Tenant’s rail cars or locomotives with Landlord as the consignee, and
Customer shall use its reasonable efforts to ensure that the railroad does not
in any way list Landlord as the consignee or otherwise as a responsible party
for such rail cars.

 
4

--------------------------------------------------------------------------------

 

(3)           Trucks.  Landlord agrees to provide access to the Premises for
trucks on a 24 hour – 7 day a week basis.
 
(4)           Marine Vessels.  Landlord agrees that marine vessels will be
loaded and unloaded on a first come, first serve basis; provided that once a
marine vessel is slotted in a berth at the Terminaling Facilities, Landlord will
unload such marine vessel as soon as reasonably practicable.
 
(5)           Metering; Reports.  Landlord agrees to provide full access to
Tenant to the weigh scale used for inbound and outbound shipments on a 24 hour,
7 day a week basis.  All inbound and outbound shipments will scale in and out on
a calibrated scale provided by Landlord and approved by the State of Maryland
and any other appropriate regulatory authorities for accuracy and custody
transfer purposes.  Weigh tickets will be provided on a daily basis with all
information reasonably requested by Tenant.  Landlord will manage all physical
aspects of the weigh scale process, including but not limited to the generation
of the weigh tickets.  Tenant will provide the information required for the
weigh tickets.
 
(6)           Facilities.  Tenant shall at all times be required to supply and
maintain in safe and working order and in compliance with all law, rules and
regulations all pipelines, flanges, hoses and pumps required to load and unload
any of Tenant’s trucks or rail cars.  Except for marine vessels, Tenant shall be
solely responsible for loading and unloading all of Tenant’s trucks and railcars
using qualified personnel.  All obligations of Tenant under Section 9 of this
Amendment shall be deemed covenants and agreements of Tenant under the Lease,
and subject to all rights and remedies of Landlord under the Lease.
 
10.         Except as amended hereby, all other terms and conditions of the
Lease remain in full force and effect.
 
11.         This Agreement may be executed in any number of counterparts, all of
which shall constitute a single Agreement.  The exchange of copies of this
Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement and may be used in lieu of
the original for all purposes.
 
12.         Tenant hereby covenants, warrants and represents to Landlord
that  Tenant has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any  kind
or nature whatsoever against the Landlord or Atlantic or any past, present, or
future agent, attorney, legal representative, predecessor in interest,
affiliate, successor, assign, employee, director, or officer of the Landlord or
Atlantic (collectively, the "Landlord Group"), directly or indirectly, arising
out of, based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or begun prior
to the execution of this Amendment and occurred, existed, was taken, permitted,
or begun in accordance with, pursuant to, or by virtue of any of the terms or
conditions of the Lease or the Terminaling Agreement, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Lease or the Terminaling Agreement; to the extent of any such defenses,
affirmative or otherwise, rights of setoff, rights of recoupment, claims,
counterclaims, actions or causes of action exist or existed, such defenses,
rights, claims, counterclaims, actions and causes of action are hereby forever
waived, discharged and released. Tenant further acknowledges and agrees that the
Landlord Group is not in any way responsible or liable for the previous or
current condition of the business operations and/or financial condition of the
Tenant and that neither Landlord nor Atlantic has breached the Lease or  the
Terminaling Agreement.

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.


ATTEST/WITNESS:
 
LANDLORD:
         
PENNINGTON PARTNERS, LLC
       
/s/ Janet Grebow
  By:  /s/ Steven J. Grebow    
Steven J.  Grebow,
   
Authorized Member
   
Date:
8/27/2010
       
ATTEST/WITNESS:
 
TENANT:
             
NEW GENERATION BIOFUELS
   
HOLDINGS, INC.
       
/s/ Dane Saglio
  By:   /s/ Cary J. Claiborne    
Cary J. Claiborne
   
Chief Executive Officer
   
Date:
8/27/2010


 
6

--------------------------------------------------------------------------------

 

Exhibit A
 
TERMINATION OF TERMINALING SERVICES AGREEMENT
 
THIS TERMINATION OF TERMINALING SERVICES AGREEMENT (“Agreement”) is entered into
as of August 27, 2010, between Atlantic Terminalling, LLC, a Maryland Limited
Liability Company (“Terminal Operator”) and New Generation Biofuels Holdings,
Inc., a Florida corporation (“Customer”);


RECITALS:


1.           Terminal Operator and Customer are parties to that certain
Terminaling Services Agreement dated September 12, 2008 (the “Terminaling
Services Agreement”) for the Terminal located at 5501 Pennington Ave, Baltimore,
Maryland  21226.


2.           Terminal Operator and Customer have agreed to terminate the
Terminaling Services Agreement.


AGREEMENT


The Terminaling Services Agreement shall automatically terminate and be of no
further force or effect as of August 27, 2010 (the “Termination Date”).  Except
as may be set forth in any separate document executed as of the date of this
Agreement, neither Terminal Operator nor Customer shall have any further rights
or obligations under the Terminaling Services Agreement, except that the
Indemnity provisions and other provisions of the Terminaling Services Agreement
specifically designated to survive termination shall survive after the
Termination Date.


The parties have executed this Agreement as of the date first written above.
 

Customer:      Terminal Operator:   New Generation Biofuels Holdings, Inc.    
Atlantic Terminalling, LLC               BY:
/s/ Cary J. Claiborne 
  BY:
/s/ Steven J. Grebow
              TITLE: 
Chief Executive Officer 
  TITLE: 
Managing Member
              DATE:
8/27/10
  DATE:
8/27/10
 

 
1

--------------------------------------------------------------------------------

 

Exhibit B


Rail Facilities

 
[exhibit-b.jpg]

 
1

--------------------------------------------------------------------------------

 

Exhibit C


Sidetrack Agreement

 
2

--------------------------------------------------------------------------------

 